ORDER
The Commission on Judicial Disabilities (Commission), having received a complaint from Thomas Eichelberger, Register of Wills for Frederick County, Md., that Judge Shirley Happ of the Orphans’ Court for Frederick County was using her position for gain and profit by selling real estate that was listed in inventories of estates filed in the Orphans’ Court for Frederick County, and
After conducting a preliminary investigation, the Commission having formally charged Judge Happ, pursuant to Md.Rule 1227, with four specific instances of misuse of her office, and
After an evidentiary hearing during which the testimony of various witnesses and other evidence were presented, the Commission eventually having issued a written opinion finding by clear and convincing evidence that Judge Happ had violated Canon 2 of the Code of Judicial Conduct in connection with three charges of misuse and recommending her removal from office, and
The record before the Commission having been transmitted to the Court for further proceedings pursuant to Md. Rule 1227 q., and
Judge Happ having filed a motion to dismiss on the ground that the case is moot because by a letter dated November 4, 1989, addressed to Governor William Donald Schaefer, Judge Happ had resigned from her position as Orphans’ Court judge, it is this 5th day of December, 1989.
ORDERED, by the Court of Appeals of Maryland, that the motion to dismiss be, and it is hereby, granted.